Opinion filed February 3, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00199-CV
                                     __________

   IN THE INTEREST OF L.L.G., E.J.G., A.LG. II, AND E.F.G.,
                      CHILDREN

                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM64112


                      MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of the mother and the father of L.L.G., E.J.G., A.LG. II, and E.F.G.
See TEX. FAM. CODE ANN. § 161.001 (West Supp. 2021). Both parents filed a notice
of appeal. We affirm.
      Each parent’s court-appointed counsel has filed a brief in which counsel
professionally and conscientiously examines the record and applicable law and
concludes that the appeal is frivolous and without merit. The briefs meet the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
          Each counsel provided his/her client with a copy of the respective brief.
Counsel also informed the parents of their right to review the record and file a pro
se response to counsel’s brief. In compliance with Kelly v. State, 436 S.W.3d 313,
318–20 (Tex. Crim. App. 2014), each parent’s attorney provided his/her client with
a copy of the appellate record. We conclude that both attorneys have satisfied their
duties under Anders, Schulman, and Kelly.
          We note that neither parent has filed a pro se response to counsel’s Anders
briefs.     Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal—as to
each parent—is frivolous.
          We note that counsel for the mother has filed in this court a motion to
withdraw as counsel for the mother. In light of a recent holding by the Texas
Supreme Court, however, an Anders motion to withdraw “may be premature” if filed
in the court of appeals under the circumstances presented in this case. See In re P.M.,
520 S.W.3d 24, 27 (Tex. 2016). The court in P.M. stated that “appointed counsel’s
obligations can be satisfied by filing a petition for review that satisfies the standards
for an Anders brief.” Id. at 27–28. Accordingly, we must deny the motion to
withdraw that was filed by the mother’s court-appointed attorney. See id. at 27.
          We deny the motion to withdraw, and we affirm the trial court’s order of
termination.


                                                      PER CURIAM


February 3, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                           2